[ex10001.jpg] [ex10001.jpg]








--------------------------------------------------------------------------------

[ex10002.jpg] [ex10002.jpg]





--------------------------------------------------------------------------------

[ex10003.jpg] [ex10003.jpg]





--------------------------------------------------------------------------------

[ex10004.jpg] [ex10004.jpg]





--------------------------------------------------------------------------------

[ex10005.jpg] [ex10005.jpg]





--------------------------------------------------------------------------------

[ex10006.jpg] [ex10006.jpg]





--------------------------------------------------------------------------------

[ex10007.jpg] [ex10007.jpg]





--------------------------------------------------------------------------------

[ex10008.jpg] [ex10008.jpg]





--------------------------------------------------------------------------------

[ex10009.jpg] [ex10009.jpg]





--------------------------------------------------------------------------------






















EXHIBIT “B”

PROPERTIES










North Dakota Properties:




Wells

All Wells located in Divide County, North Dakota







Well Name

Section

Township

Range

Current Operator

Burner #1-34H

NE/4NE/4 Section 34

164N

97W

Jayhawk Energy, Inc.

Erickson #1-27H

Lot 1 Section 27

164N

97W

Jayhawk Energy, Inc.

Kearney #4-25H

Lot 4 Section 25

164N

97W

Jayhawk Energy, Inc.

Landstrom #1-33H

NE/4NE/4 Section 33

164N

97W

Jayhawk Energy, Inc.

Schutz #5-26H

Lot 4 Section 26

164N

97W

Jayhawk Energy, Inc.

Knudsen #1

SE/4SE/4 Section 28

164N

97W

Jayhawk Energy, Inc.

Jenks #1

NW/4NW/4 Section 34

164N

97W

Jayhawk Energy, Inc.




Kansas/Missouri Properties:




[See attached Excel Spreadsheet, incorporated herein by this reference]








--------------------------------------------------------------------------------




Name

Address

County

Twp

Range

Section

Acres

Date

Lessor

Original Lessee

Original Lease Date

Tract

Legal Description

Book

Page

Alvin Schamberger (Release)

309 Crestwood Dr., Webb City, MO 64870

Crawford

27S

23E

26

160

05.28.08

Alvin A. Schamberger

JayHawk Energy, Inc.

05/28/08

Tract 1

Township 27 South, Range 23 East of the 6th P.M. Crawford County, Kansas being
the Southeast Quarter (SE/4) of Section 26, less a right-of-way, consisting of
160 acres more or less

583

36

Bill J. & Helen Geier

229 S Young St, Wichita, KS 67209

Crawford

29S

24E

27

80

Annual

Billy J. Geier and Helen L. Geier, Trustees of the Billy J. and Helen L. Geier
Joint Revocable Trust

M S Driling

08/08/05

Tract 1

Township 29 South, Range 24 East of the 6th P.M. Crawford County, Kansas and
being the West Half of the Southwest Quarter (W/2 of SW/4) of Section 27,
containing 80 acres more or less

554

352

Bill J. & Helen Geier

229 S Young St, Wichita, KS 67209

Crawford

29S

24E

27

16

Annual

Billy J. Geier and Helen L. Geier, Trustees of the Billy J. and Helen L. Geier
Joint Revocable Trust

M S Driling

08/08/05

Tract 2

Township 29 South, Range 24 East of the 6th P.M. Crawford County, Kansas and
being the South 287 feet of the Southwest Quarter of the northwest Quarter of (S
287' of SW/4 of NW/4) of Section 27, containing 16 acres more or less

554

352

Carl & Sharon Fisher

344 E. 610 Ave, Girard, KS 66743

Crawford

29S

24E

21

160

Annual

Carl Fisher and Sharon Fisher

M S Driling

02/16/05

Tract 1

Township 29 South, Range 24 East of the 6th P.M. Crawford County, Kansas being
the Southwest Quarter (SW/4) of Section 21, consisting of 160 acres more or less

543

657

Carl & Sharon Fisher

344 E. 610 Ave, Girard, KS 66743

Crawford

29S

24E

28

240

Annual

Carl Fisher and Sharon Fisher

M S Driling

02/16/05

Tract 2

Township 29 South, Range 24 East of the 6th P.M. Crawford County, Kansas being
the Northwest Quarter and West Half of the Northeast Quarter (NW/4 and W/2 of
NE/4) of Section 28, consisting of 240 acres more or less

543

657





--------------------------------------------------------------------------------






Carl & Sharon Fisher

344 E. 610 Ave, Girard, KS 66743

Crawford

29S

24E

29

80

Annual

Carl Fisher and Sharon Fisher

M S Driling

02/16/05

Tract 3

Township 29 South, Range 24 East of the 6th P.M. Crawford County, Kansas being
the East Half of the Southeast Quarter (E/2 of SE/4) of Section 29, consisting
of 80 acres, more ore less

543

657

Charles (Steve) Shireman

110 20th Street, Walnut, KS 66780

Bourbon

27S

21E

23

160

05.14.08

Charles S. Shireman and Marjorie L. Shireman, husband and wife

JayHawk Energy, Inc.

05/14/08

Tract 1

Township 27 South, Range 21 East of the 6th P.M. Crawford County, Kansas being
the Southeast Quarter (SE/4) of Section 23, less a right-of-way, consisting of
160 acres more or less

346

128

Charles (Steve) Shireman

110 20th Street, Walnut, KS 66780

Bourbon

27S

21E

24

120

05.14.08

Charles S. Shireman and Marjorie L. Shireman, husband and wife

JayHawk Energy, Inc.

05/14/08

Tract 2

Township 27 South, Range 21 East of the 6th P.M. Crawford County, Kansas being
the West Half of the Southwest Quarter and the Southeast Quarter of the
Southwest Quarter (W/2 of SW/4 and SE/4 of SE/4)  of Section 24, less a
right-of-way, consisting of 120 acres more or less

346

128

Charles (Steve) Shireman

110 20th Street, Walnut, KS 66780

Crawford

27S

21E

26

160

05.14.08

Charles S. Shireman and Marjorie L. Shireman, husband and wife

JayHawk Energy, Inc.

05/14/08

Tract 3

Township 27 South, Range 21 East of the 6th P.M. Bourbon County, Kansas being
the Southeast Quarter (SE/4) of Section 23, less a right-of-way, consisting of
160 acres more or less

582

802

Charles Shireman, Jr

2908 W. 9th, Emporia, KS 66801

Crawford

27S

21E

25

160

05.20.08

Charles S. Shireman (Jr.) and Kay Shireman, husband and wife

JayHawk Energy, Inc.

05/20/08

Tract 1

Township 27 South, Range 21 East of the 6th P.M. Crawford County, Kansas being
the Northwest Quarter (NW/4) of Section 25, less a right-of-way, consisting of
160 acres more or less

583

15

Chuck Kunshek

711 N. Osage St, Girard, KS 66743

Crawford

28S

23E

14

80

HBP

Chuck A. Kunshek

JayHawk Energy, Inc.

05/13/08

Tract 1

Township 28 South, Range 23 East of the P.M. Crawford County, Kansas, being the
East Half of the Southeast Quarter (E/2 SE/4) of Section 14, less a
right-of-way, consisting of 80 acres more or less

582

777





--------------------------------------------------------------------------------






D, Davied

730 N. 170th St, Farlington, KS 66734

Crawford

28S

24E

4

320

03.31.08

Verdan J. Davied and Mary L. Davied, his wife

Missouri Gas Partners, LLP

03/31/05

Tract 1

Township 28 South, Range 24 East of the 6th P.M. Crawford County, Kansas and
being the South Half (S/2) of Section 4, containing 320 acres more or less

573

170

D, Davied

730 N. 170th St, Farlington, KS 66734

Crawford

28S

24E

3

80

03.31.08

Verdan J. Davied and Mary L. Davied, his wife

Missouri Gas Partners, LLP

03/31/05

Tract 2

Township 28 South, Range 24 East of the 6th P.M. Crawford County, Kansas and
being the West Half of the Southwest Quarter (W/2 SW/4) of Section 3, containing
80 acres more or less

573

170

D, Davied

730 N. 170th St, Farlington, KS 66734

Crawford

28S

24E

16

160

03.31.08

Verdan J. Davied and Mary L. Davied, his wife

Missouri Gas Partners, LLP

03/31/05

Tract 3

Township 28 South, Range 24 East of the 6th P.M. Carawford County, Kansas and
being the Southwest Quarter (SW/4) of Section 16, containing 160 acres more or
less

573

170

D, Davied

730 N. 170th St, Farlington, KS 66734

Crawford

28S

24E

22

160

03.31.08

Verdan J. Davied and Mary L. Davied, his wife

Missouri Gas Partners, LLP

03/31/05

Tract 4

Township 28 South, Range 24 East of the 6th P.M. Crawford County, Kansas and
being the Southeast Quarter (SE/4) of Section 22, containing 160 acres more or
less

573

170

D, Davied

730 N. 170th St, Farlington, KS 66734

Crawford

28S

24E

33

160

03.31.08

Verdan J. Davied and Mary L. Davied, his wife

Missouri Gas Partners, LLP

03/31/05

Tract 5

Township 28 South, Range 24 East of the 6th P.M. Carawford County, Kansas and
being the Northeast Quarter (NE/4) of Section 33, containing 160 acres more or
less

573

170

D, Davied

730 N. 170th St, Farlington, KS 66734

Crawford

29S

24E

4

160

03.31.08

Verdan J. Davied and Mary L. Davied, his wife

Missouri Gas Partners, LLP

03/31/05

Tract 6

Township 29 South, Range 24 East of the 6th P.M. Crawford County, Kansas and
being the Southeast Quarter (SE/4) of Section 4, containing 160 acres more or
less

573

170





--------------------------------------------------------------------------------






D. Jason Diskin & Amanda Senecaut

336 W. 690th, Farlington, KS 66734

Crawford

28S

23E

10

5

HBP

D. Jason Diskin and Amanda K. Sennecaut as Joint Tenant with Rights of
Survivorship

JayHawk Energy, Inc.

10/10/08

Tract 1

Township 28 South, Range 23 East of the 6th P.M. Crawford County, being at Part
of the South Half (S/2) of the Southeast Quarter (SE/4) of Section 10 as
follows: beginning at the Southeast Corner of the Southeast Quarter (SE/4) of
said Section 10; Thence North 90 degrees East (assumed bearing) along the South
line of said line Southeast Quarter (SE/4) a distance of 453.5 feet to the point
of beginning; Thence North 00 degrees East and perpendicular to said South line
a distance of 712.61 feet; Thence North 90 degress East and parallel with said
South line a distance of 305.64 feet; Thence South 00 degrees West perpendicular
to said South line a distance of 712.61 feet to the said South line; Thence
South 90 degrees West along said South line a distance of 305.64 feet to the
point of beginning, consisting of 5 acres more or less

585

439

Dennis Fry

267 130 Street, Ft Scott, KS 66701

Bourbon

27S

23E

14

79

HBP

Dennis L. Fry and Julie K. Fry

Galaxy Energy, Inc.

02/27/04

Tract 1

Township 27 South, Range 23 East of the 6th P.M. Bourbon, Kansas being the South
Half  of Northwest Quarter (S/2 of NW/4) of Section 14, containing 79 acres plus
or minus

M121

696-697

Dennis Fry

267 130 Street, Ft Scott, KS 66701

Bourbon

26S

24E

32

39

HBP

Dennis L. Fry and Julie K. Fry

Galaxy Energy, Inc.

02/27/04

Tract 2

Township 26 South, Range 24 East of the 6th P.M. Bourbon, Kansas being the
Northwest Quarter of the Northwest Quarter (NW/4 of NW/4) of Section 32, less a
right-of-way, containing 39 acres plus or minus

M121

696-697





--------------------------------------------------------------------------------






Dexter Burks, Jr

385 E. 630th Ave, Girard, KS 66743

Crawford

29S

24E

16

74.81

03.28.08

Patty Burks and Dexter Burks, Jr., wife and husband

JayHawk Energy, Inc.

03/28/08

Tract 1

Township 29 South, Range 24 East of the 6th P.M. Crawford County, being at the
East Half of the Northeast Quarter (E/2 NE/4) of Section 16, except that part of
the East Half of Northeast Quarter of said Section 16, beginning at the
Northwest corner of said East Half of the Northeast Quarter of Section 16,
thence running South 353 feet, thence East 640 feet, thence North 353 feet to
the NorthSection line of Section 16, thence West along said North Section line
640 feet to the point of beginning, containing 74.8136 acres more or less

582

186

Dexter Burks, Sr

181 W. 690 Ave, Farlington, KS 66734

Crawford

28S

23E

13

40

HBP

Dexter Burks, Sr.

JayHawk Energy, Inc.

04/14/08

Tract 1

Township 28 South, Range 23 East of the 6th P.M. Crawford County, being at the
West Half of the North Half of the Northwest Quarter (W/2 N/2 NW/4) of Section
19, except beginning at a point 30 feet South and 30 feet East of the Northwest
corner, thence East 50 feet, South 50 feet, and West 50 feet and North 50 feet
to the point of beginning an easement to the Rural Water District No. 1,
consisting of 40 acres more or less

582

379

Donald L. & Margarita Ralph

264 W. 680 Avenue, Farlngton, KS 66734

Crawford

28S

23E

16, 17, 23

236

07.30.08

Donald L. Ralph and Margarita Ralph

JayHawk Energy, Inc.

07/30/08

Tract 1

Township 28 South, Range 23 East of the 6th P.M. Crawford, Kansas being the
Southeast Quarter and the South Half of the Northeast Quarter (SE/4 and S/2 of
NE/4) of Section 16, less right-of-way, consisting of 236 acres more or less

584

338





--------------------------------------------------------------------------------






Donald L. & Margarita Ralph

264 W. 680 Avenue, Farlngton, KS 66734

Crawford

28S

23E

16, 17, 23

217

07.30.08

Donald L. Ralph and Margarita Ralph

JayHawk Energy, Inc.

07/30/08

Tract 2

Township 28 South, Range 23 East of the 6th P.M. Crawford, Kansas being the East
Half (E/2) of Section 17, less a right-of-way, consisting of 317 acres more or
less

584

338

Donald L. & Margarita Ralph

264 W. 680 Avenue, Farlngton, KS 66734

Crawford

28S

23E

16, 17, 23

161

07.30.08

Donald L. Ralph and Margarita Ralph

JayHawk Energy, Inc.

07/30/08

Tract 3

Township 28 South, Range 23 East of the 6th P.M. Crawford, Kansas being the
Northwest Quarter (NW/4) of Section 23, less a right-of-way, consisting of 161
acres more or less

584

338

Eda & Darrell Bever Trust

673 N. 130 Street, Farlington, KS 66734

Crawford

28S

23E

22

200

HBP

Eda Bever, Trustee of the Darrell Bever Trust

JayHawk Energy, Inc.

06/13/08

Tract 1

Township 28 South, Range 23 East of the 6th P.M. Crawford County, Kansas and
being the Northeast Quarter and Northwest Quarter of the Southeast Quarter
 (NE/4 and NW/4 of SE/4) of Section 22, containing 200 acres more or less

583

357

Eda & Darrell Bever Trust

673 N. 130 Street, Farlington, KS 66734

Crawford

28S

23E

23

80

HBP

Eda Bever, Trustee of the Darrell Bever Trust

JayHawk Energy, Inc.

06/13/08

Tract 2

Township 28 South, Range 23 East of the 6th P.M. Crawford County, Kansas and
being the North Half of the SE Quarter (N/2 SE/4) of Section 23, containing 80
acres more or less

583

357

Herbert & Dorothy Geier

15 E Lake Rd, Farlington, KS 66734

Crawford

29S

24E

28

80

Annual

Herbert E. Geier and Dorothy Geier, Trustees of the Geier Family Trust

M S Driling

07/13/05

Tract 1

Township 29 South, Range 24 East of the 6th P.M. Crawford County, Kansas being
the East Half of the Northeast Quarter (E/2 of NE/4) of Section 28, consisting
of 80 acres more or less

553

425

James Mitchell

849 N. 180, Arcadia, KS 66711

Crawford

28S

24E

9

480

HBP

James S. Mitchell

Missouri Gas Partners, LLP

03/11/05

Tract 1

Township 28 South, Range 24 East of the 6th P.M. Crawford County, Kansas and
being the East Half of the Northwest Quarter (E/2 NW/4) and the East Half of the
Southwest Quarter (E/2 SW/4) and East Half (E/2) of Section 9, containing 480
acres more or less

573

171





--------------------------------------------------------------------------------






James Mitchell

849 N. 180, Arcadia, KS 66711

Crawford

28S

24E

12

40

HBP

James S. Mitchell

Missouri Gas Partners, LLP

03/11/05

Tract 2

Township 28 South, Range 24 East of the 6th P.M. Crawford County, Kansas and
being the Northeast Quarter of the Northwest Quarter (NE/4 NW/4) of Section 12,
containing 40 acres more or less

573

171

Jess Murphy and Cindy Murphy

854 N. 180th St, Arcadia, Kansas 66711

Crawford

28S

24E

10

120

HBP

Jess Murphy and Cindy K.Murphy, his wife

Missouri Gas Partners, LLP

03/11/05

Tract 1

Township 28 South, Range 24 East of the 6th P.M. Crawford County, Kansas and
being the South Half of the Northwest Quarter (S/2 NW/4) and the Northwest
Quarter of the Northwest Quarter (NW/4 NW/4) of Section 10, containing 120 acres
more or less

573

173

Joseph D. & Amanda S. Murphy

295 E 690, Farlington, KS 66734

Crawford

28S

24E

8

160

03.16.08

Joseph D. Murphy and Amanda S. Murphy, his wife

Missouri Gas Partners, LLP

03/10/05

Tract 1

Township 28 South, Range 24 East of the 6th P.M. Crawford County, Kansas and
being the Southeast Quarter (SE/4) of Section 8, containing 160 acres more or
less

573

174

Joseph D. & Amanda S. Murphy

295 E 690, Farlington, KS 66734

Crawford

28S

24E

17

80

03.16.08

Joseph D. Murphy and Amanda S. Murphy, his wife

Missouri Gas Partners, LLP

03/10/05

Tract 2

Township 28 South, Range 24 East of the 6th P.M. Crawford County, Kansas and
being the North Half of the Northeast Quarter (N/2 NE/4) of Section 17,
containing 80 acres more or less

573

174

Karhoff

 

Crawford

28S

23E

26

158

HBP

Lawrence J. Karhoff and Grace A Karhoff

Galaxy Energy, Inc.

05/04/05

Tract 1

Township 28 South, Range 23 East of the 6th P.M. Crawford County, Kansas and
being the Northwest Quarter of Section 26 except for less a tract of land
beginning in the Southeast Corner as more fully described in Book 542, Page 669
of the Register of Deeds Office in Crawford County, Kansas, consisting of 158
acres, more or less

542

669





--------------------------------------------------------------------------------






Ken S. & Joyce & Kale Johnson

176 E. 720 Ave, Ft Scott, KS 66701

Crawford

27S

24E

28

80

03.17.08

Ken S. Johnson and Joce L. Johnson, his wife and Kale W. Johnson, a single
person

Missouri Gas Partners, LLP

02/28/05

Tract 1

Township 27 South, Range 24 East of the 6th P.M. Crawford County, Kansas and
being the West Half of the Northeast Quarter (W/2 NE/4) of Section 28,
containing 80 acres more or less

568

553

Ken S. & Joyce & Kale Johnson

176 E. 720 Ave, Ft Scott, KS 66701

Crawford

27S

24E

28

160

03.17.08

Ken S. Johnson and Joce L. Johnson, his wife and Kale W. Johnson, a single
person

Missouri Gas Partners, LLP

02/28/05

Tract 2

Township 27 South, Range 24 East of the 6th P.M. Crawford County, Kansas and
being the Northwest Quarter (NW/4) of Section 28, containing 160 acres more or
less

568

553

Ken S. & Joyce & Kale Johnson

176 E. 720 Ave, Ft Scott, KS 66701

Crawford

27S

24E

30

160

03.17.08

Ken S. Johnson and Joce L. Johnson, his wife and Kale W. Johnson, a single
person

Missouri Gas Partners, LLP

02/28/05

Tract 3

Township 27 South, Range 24 East of the 6th P.M. Crawford County, Kansas and
being the Southeast Quarter of  (SE/4) of Section 30, containing 160 acres more
or less

568

553

Ken S. & Joyce & Kale Johnson

176 E. 720 Ave, Ft Scott, KS 66701

Crawford

27S

24E

30

160

03.17.08

Ken S. Johnson and Joce L. Johnson, his wife and Kale W. Johnson, a single
person

Missouri Gas Partners, LLP

02/28/05

Tract 4

Township 27 South, Range 24 East of the 6th P.M. Crawford County, Kansas and
being the East Half of the Southeast Quarter (E/2 SE/4) of Section 30 containing
160 acres more or less

568

553

Ken S. & Joyce & Kale Johnson

176 E. 720 Ave, Ft Scott, KS 66701

Crawford

27S

24E

30

80

03.17.08

Ken S. Johnson and Joce L. Johnson, his wife and Kale W. Johnson, a single
person

Missouri Gas Partners, LLP

02/28/05

Tract 5

Township 27 South, Range 24 East of the 6th P.M. Crawford County, Kansas and
being Government Lots No. 3 and 4 of the Southwest Quarter of  (SW/4) of Section
30, containing 80 acres more or less

568

553

Ken S. & Joyce & Kale Johnson

176 E. 720 Ave, Ft Scott, KS 66701

Crawford

27S

24E

30

160

03.17.08

Ken S. Johnson and Joce L. Johnson, his wife and Kale W. Johnson, a single
person

Missouri Gas Partners, LLP

02/28/05

Tract 6

Township 27 South, Range 24 East of the 6th P.M. Crawford County, Kansas and
being the Northeast Quarter (NE/4) of Section 30, containing 160 acres more or
less

568

553





--------------------------------------------------------------------------------






Ken S. & Joyce & Kale Johnson

176 E. 720 Ave, Ft Scott, KS 66701

Crawford

27S

24E

29

160

03.17.08

Ken S. Johnson and Joce L. Johnson, his wife and Kale W. Johnson, a single
person

Missouri Gas Partners, LLP

02/28/05

Tract 7

Township 27 South, Range 24 East of the 6th P.M. Crawford County, Kansas and
being the Southeast Quarter (SE/4) of Section 29, containing 160 acres more or
less

568

553

Ken S. & Joyce & Kale Johnson

176 E. 720 Ave, Ft Scott, KS 66701

Crawford

27S

24E

29

60

03.17.08

Ken S. Johnson and Joce L. Johnson, his wife and Kale W. Johnson, a single
person

Missouri Gas Partners, LLP

02/28/05

Tract 8

Township 27 South, Range 24 East of the 6th P.M. Crawford County, Kansas and
being the Northeast Quarter of the Northeast Quarter (NE/4 NE/4) and East Half
of the Southeast Quarter of the Northeast Quarter (E/2 SE/4 NE/4)of Section 29,
containing 60 acres more or less

568

553

Ken S. & Joyce & Kale Johnson

176 E. 720 Ave, Ft Scott, KS 66701

Crawford

27S

24E

31

160

03.17.08

Ken S. Johnson and Joce L. Johnson, his wife and Kale W. Johnson, a single
person

Missouri Gas Partners, LLP

02/28/05

Tract 9

Township 27 South, Range 24 East of the 6th P.M. Crawford County, Kansas and
being the Northwest Quarter of  (NW/4) of Section 31, containing 160 acres more
or less  

568

553

Ken S. & Joyce & Kale Johnson

176 E. 720 Ave, Ft Scott, KS 66701

Crawford

27S

24E

31

160

03.17.08

Ken S. Johnson and Joce L. Johnson, his wife and Kale W. Johnson, a single
person

Missouri Gas Partners, LLP

02/28/05

Tract 10

Township 27 South, Range 24 East of the 6th P.M. Crawford County, Kansas and
being the Northeast Quarter (NE/4) of Section 31, containing 160 acres more or
less

568

553

Kenneth & Huong Rokos

358 E 610 Ave, Girard, KS 66743

Crawford

29S

24E

21

160

Annual

Kenneth Rokos and Huong T. Rokos

M S Driling

02/22/05

Tract 1

Township 29 South, Range 24 East of the 6th P.M.Crawford County, Kansas being
the Southeast Quarter (SE/4) of Section 21, consisting of 160 acres more or less

543

659

Kenneth & Melba Taylor

341 E. Hwy 47, Girard, KS 66743

Crawford

29S

24E

16

160

Annual

Kenneth M. Taylor and Melba J. Taylor

M S Driling

02/23/05

Tract 1

Township 29 South, Range 24 East of the 6th P.M. Crawford County, Kansas being
the West Half of the East Half (W/2 of E/2) of Section 16, consisting of 160
acres more or less

543

661





--------------------------------------------------------------------------------






Kenneth & Melba Taylor

341 E. Hwy 47, Girard, KS 66743

Crawford

29S

24E

21

80

Annual

Kenneth M. Taylor and Melba J. Taylor

M S Driling

02/23/05

Tract 2

Township 29 South, Range 24 East of the 6th P.M. Crawford County, Kansas being
the East Half of the Northwest Quarter (E/2 of NW/4) of Section 21, consisting
of 80 acres more or less

543

661

Kenneth & Melba Taylor

341 E. Hwy 47, Girard, KS 66743

Crawford

29S

24E

21

160

Annual

Kenneth M. Taylor and Melba J. Taylor

M S Driling

02/23/05

Tract 3

Township 29 South, Range 24 East of the 6th P.M. Crawford County, Kansas being
the Northeast Quarter of Section 21, consisting of 160 acres more or less

543

661

Larry Roscoe Pyle

204 1st Street, Girard, KS 66743

Crawford

28S

24E

9

40

03.16.08

Larry Roscoe Pyle and Deanna L. Pyle, his wife

Missouri Gas Partners, LLP

03/11/05

Tract 1

Township 28 South, Range 24 East of the 6th P.M. Crawford County, Kansas being
the Northwest Quarter of the Northwest Quarter (NW/4 of the NW/4) of Section 9,
containing 40 acres more or less;

573

176

Leon & Sherral Fry

318 130th Street, Ft Scott, KS 66701

Bourbon

26S

23E

26

160

04.21.08

V. Leon Fry and Sherral K. Fry, husband and wife

JayHawk Energy, Inc.

04/21/08

Tract 1

Township 26 South, Range 23 East of the 6th P.M Crawford County being the West
Half of the Southwest Quarter (W/2 SW/4) and the West Half of the Northwest
Quarter (W/2 NW/4) less a tract, consisting of 160 acres more or less

345

40

Leon & Sherral Fry

318 130th Street, Ft Scott, KS 66701

Bourbon

26S

23E

35

240

04.21.08

V. Leon Fry and Sherral K. Fry, husband and wife

JayHawk Energy, Inc.

04/21/08

Tract 2

Township 26 South, Range 23 East of the 6th P.M Crawford County being the East
Half of the Southwest Quarter ( E/2 SW/4) and the West Half of the Northwest
Quarter (W/2 NW/4)  of Section 35 lying North and West of the railroad,
consisting of 80 acres more or less  

345

40

Leon & Sherral Fry

318 130th Street, Ft Scott, KS 66701

Bourbon

26S

24E

24

80

04.21.08

V. Leon Fry and Sherral K. Fry, husband and wife

JayHawk Energy, Inc.

04/21/08

Tract 3

Township 26 South, Range 24 East of the 6th P.M Crawford County being the West
Half of the Southeast Quarter (W/2 SE/4) of Section 24, consisting of 80 acres
more or less

345

40





--------------------------------------------------------------------------------






Leon & Sherral Fry

318 130th Street, Ft Scott, KS 66701

Bourbon

26S

24E

30

160

04.21.08

V. Leon Fry and Sherral K. Fry, husband and wife

JayHawk Energy, Inc.

04/21/08

Tract 4

Township 26 South, Range 24 East of the 6th P.M Crawford County being the West
Half of the Southeast Quarter (W/2 SE/4) and the East Half of the Southwest
Quarter (E/2 SW/4) less right-of-way of Section 30, consisting of 160 acres more
or less

345

40

Leon & Sherral Fry

318 130th Street, Ft Scott, KS 66701

Bourbon

26S

24E

3

80

04.21.08

V. Leon Fry and Sherral K. Fry, husband and wife

JayHawk Energy, Inc.

04/21/08

Tract 5

Township 27 South, Range 23 East of the 6th P.M Crawford County being the North
Half of the Northeast Quarter (N/2 NE/4) of Section 3, consisting of 80 acres
more or less

345

40

Leon & Sherral Fry

318 130th Street, Ft Scott, KS 66701

Bourbon

26S

24E

10

80

04.21.08

V. Leon Fry and Sherral K. Fry, husband and wife

JayHawk Energy, Inc.

04/21/08

Tract 6

Township 27 South, Range 23 East of the 6th P.M Crawford County being the South
Halft of the Southeast Quarter (S/2 SE/4) of Section 10, consisting of 80 acres
more or less

345

40

Leon & Sherral Fry

318 130th Street, Ft Scott, KS 66701

Bourbon

27S

23E

11

80

04.21.08

V. Leon Fry and Sherral K. Fry, husband and wife

JayHawk Energy, Inc.

04/21/08

Tract 7

Township 27 South, Range 23 East of the 6th P.M Crawford County being the South
Half of the Southwest Quarter (S/2 SW/4) of Section 11, consisting of 80 acres
more or less.

345

40

Leonard & Joyce Lucke

536 W. 670 Ave, Girard, KS 66743

Crawford

28S

23E

22

199

HBP

Leonard E. Lucke Living Trust

JayHawk Energy, Inc.

04/25/08

Tract 1

Township 28 South, Range 23 East of the 6th P.M. Crawford Kansas, being the
Southwest Quarter of the Northwest Quarter (SW/4 NW/4) and the Southwest Quarter
(SW/4) of Section 22, less a right-of-way, consisting of 199 acres more or less

582

546

Leonard & Joyce Lucke

536 W. 670 Ave, Girard, KS 66743

Crawford

28S

23E

22

119

HBP

Leonard E. Lucke Living Trust

JayHawk Energy, Inc.

04/25/08

Tract 2

Township 28 South, Range 23 East of the 6th P.M. Crawford Kansas, being the
Southeast Quarter less the Northwest Quarter of the Southeast Quarter (SE/4 less
NW/4 SE/4) of Section 22, consisting of 119 acres more or less

582

546





--------------------------------------------------------------------------------






Leonard & Joyce Lucke

536 W. 670 Ave, Girard, KS 66743

Crawford

28S

23E

27

81

HBP

Leonard E. Lucke Living Trust

JayHawk Energy, Inc.

04/25/08

Tract 3

Township 28 South, Range 23 East of the 6th P.M. Crawford Kansas, being the West
Half of the Northeast Quarter (W/2 NE/4) of Section 27, less a right-of-way,
consisting of 81 acres more or less

582

546

Lorene E Mitchell

701 S. Summit, Girard, KS 66743

Crawford

28S

24E

2

80

HBP

Lorene E. Mitchell, a single person

Missouri Gas Partners, LLP

03/16/05

Tract 1

Township 28 South, Range 24 East of the 6th P.M. Crawford County, Kansas being
the West Half of the Southwest Quarter (W/2 SW/4) of Section 2, containing 80
acres more or less

573

172

Lorene E Mitchell

701 S. Summit, Girard, KS 66743

Crawford

28S

24E

10

120

HBP

Lorene E. Mitchell, a single person

Missouri Gas Partners, LLP

03/16/05

Tract 2

Township 28 South, Range 24 East of the 6th P.M. Crawford County, Kansas being
the Northeast Quarter of the Northwest Quarter (NE/4 of the NW/4) and the West
Half of the Northeast Quarter (W/2 NE/4) of Section 10, containing 120 acres
more or less

573

172

Lucille George Trust

 

Bourbon

26S

21E

26

1

#####

Lucille George a/k/a Nellie Lucile George and Nellie L. George, as Trustee of
the Lucille George Revocable Trust dated 7/10/1996

Western Land Services, Inc.

08/13/05

Tract 1

Township 26 South, Range 21 East of the 6th P.M. Bourbon County, Kansas being
Lot No. 1, Except the West 1026.9 feet thereof, and all of Lots 6 and 7 (being
the East 97 acres of the NE/4)

346

220

Margaret Ralph Townsend

513 E. Baker, Farlington, KS 66734

Crawford

28S

24E

17

160

04.25.08

Ralph Townsend

Missouri Gas Partners, LLP

04/07/05

Tract 1

Township 28 South, Range 24 East of the 6th P.M. Crawford County, Kansas being
the Northwest Quarter (NW/4) of Section 17, containing 160 acres more or less

573

179

Margaret Ralph Townsend

513 E. Baker, Farlington, KS 66734

Crawford

28S

24E

18

160

04.25.08

Ralph Townsend

Missouri Gas Partners, LLP

04/07/05

Tract 2

Township 28 South, Range 24 East of the 6th P.M. Crawford County, Kansas being
the Northeast Quarter (NE/4) of Section 18, containing 160 acres more or less

573

179





--------------------------------------------------------------------------------






Marihta & Joann Rutherford

670 N Hwy 69, Arma, KS 66712

Bourbon

26S

24E

20

200

05.09.08

Maritha Ann Rutherford, a single person and Joann K. Rutherford, a single person

Missouri Gas Partners, LLP

05/09/05

Tract 1

Township 26 South Range 24 East of the 6th P.M. Bourbon County, Kansas being the
Northeast Quarter (NE/4) and the Northeast Quarter of the Southeast Quarter
(NE/4 SE/4) of Section 20, containing 200 acres more or less

332

424-426

Marina Finke

330 W. 640 Ave, Girard, KS 66743

Crawford

29S

23E

3

154

HBP

Marina G. Finke

JayHawk Energy, Inc.

04/22/08

Tract 1

Township 29 South, Range 23 East of the 6th P.M. Crawford County, Kansas and
being the East Half (E/2) and the West Half of the Southeast Quarter (W/2 SE/4)
of Section 3, comprising 154 acres more or less

582

538

Marina Finke

330 W. 640 Ave, Girard, KS 66743

Crawford

29S

23E

10

150.8

HBP

Marina G. Finke

JayHawk Energy, Inc.

04/22/08

Tract 2

Township 29 South, Range 23 East of the 6th P.M. Crawford County, Kansas and
being the Northeast Quarter (NE/4) of Section 10 less a tract, comprising 150.8
acres more or less

582

538

Maritha & Joann Rutherford

670 N Hwy 69, Arma, KS 66712

Crawford

28S

24E

17

240

05.09.08

Maritha Ann Rutherford, a single person and Joann K. Rutherford, a single person

Missouri Gas Partners, LLP

05/09/05

Tract 1

Township 28 South Range 24 East of the 6th P.M. Crawford County, Kansas being
the South Half (S/2) of the Northeast Quarter (S/2 NE/4) and the Southeast
Quarter (SE/4) of Section 17, containing 240 acres more or less

573

178

Maritha Kaye Rutherford

670 N Hwy 69, Arma, KS 66712

Crawford

27S

24E

28

40

05.09.08

Maritha Kaye Rutherford

Missouri Gas Partners, LLP

05/09/05

Tract 1

Township 27 South, Range 24 East of the 6th P. M. Crawford County, Kansas being
the Southeast Quarter of the Southeast Quarter (SE/4 SE/4) of Section 28,
containing 40 acres, more or less

573

177

Maritha Kaye Rutherford

670 N Hwy 69, Arma, KS 66712

Crawford

27S

24E

28

245

05.09.08

Maritha Ann Rutherford, a widow

Missouri Gas Partners, LLP

05/09/05

Tract 1

Township 27 South, Range 24 East of the 6th P.M. Crawford County, Kansas being
the South Half , less the East One Fourth (S/2 less E 1/4) of Section 28,
containing 245 acres more or less

568

557





--------------------------------------------------------------------------------






Maritha Kaye Rutherford

670 N Hwy 69, Arma, KS 66712

Crawford

27S

24E

33

528

05.09.08

Maritha Ann Rutherford, a widow

Missouri Gas Partners, LLP

05/09/05

Tract 2

Township 27, Range 24 East of the 6th P.M. Crawford County, Kansas being the
East Half (E/2) and the East Half of the West Half (E/2 W/2) and the Southwest
Quarter of the Southwest Quarter (SW/4 SW/4) of Section 33, and containing 528
acres more or less

568

557

Maritha Kaye Rutherford

670 N Hwy 69, Arma, KS 66712

Crawford

28S

24E

4

344

05.09.08

Maritha Ann Rutherford, a widow

Missouri Gas Partners, LLP

05/09/05

Tract 3

Township 28 South Range 24 East of the 6th P.M. Crawford County, Kansas being
the North Half (N/2) of Section 4, containing 344 acres more or less

568

557

Melvin & Ina Geier

234 S 180, Girard, KS 66743

Crawford

29S

24E

27

120

Annual

Melvin Geier and Ina Geier

M S Driling

02/27/08

Tract 1

Township 29 South, Range 24 East of the 6th P.M. Crawford County, being the West
Half and Southeast Quarter of the Northwest Quarter (W/2 and SE/4 of NW/4) of
Section 27, consisting of 120 acres, more or less

543

663

Opal Johnson

117 E. 670 Ave, Farlington, KS 66734

Crawford

28S

24E

19

80

05.15.08

Opal Johnson

JayHawk Energy, Inc.

05/15/08

Tract 1

Township 28 South, Range 24 East of the 6th P.M. Crawford County, being the
South Half of the Southwest Quarter (S/2 SW/4) of Section 19, less a
right-of-way, consisting of 80 acres more or less

582

833

Opal Johnson

117 E. 670 Ave, Farlington, KS 66734

Crawford

28S

24E

30

160

05.15.08

Opal Johnson

JayHawk Energy, Inc.

05/15/08

Tract 2

 Township 28 South, Range 24 East of the 6th P.M. Crawford County, being the
Northwest Quarter (NW/4) of Section 30, less a right-of-way, consisting of 160
acres, more or less

582

833

Reginal & Joyce Geier

536 N. 140th St, Girard, KS 66743

Crawford

28S

23E

25

40

04.22.08

Reginal R. and Joyce A. Geier, husband and wife

JayHawk Energy, Inc.

04/22/08

Tract 1

Township 28 South, Range 23 East of the 6th P.M. Crawford County, Kansas being
the Northwest Quarter of the Southwest Quarter (NW/4 SW/4) of Section 25,
consisting of 40 acres more or less

582

537





--------------------------------------------------------------------------------






Richard & Ramona Murphy(New)

481 W. 600 Ave, Girard, KS 66743

Crawford

29S

23E

2

80

05.29.08

Richard Murphy and Ramona Murphy

JayHawk Energy, Inc.

05/29/08

Tract 1

Township 29 South, Range 23 East of the 6th P.M. Crawford, Kansas being the East
Half of the Northwest Quarter (E/2 NW/4) of Section 2, consisting of 80 acres
more or less

583

73

Richard & Ramona Murphy(Release)

481 W. 600 Ave, Girard, KS 66743

Crawford

29S

24E

7

16

05.29.08

Richard Murphy and Ramona Murphy

JayHawk Energy, Inc.

05/29/08

Tract 1

Township 29 South, Range 24 East of the 6th P.M. Crawford, Kansas being a tract
of 16 acres as recorded in Book 180, Page 249 in the Crawford County Register of
Deeds date July 1, 1993

583

72

Richard & Ramona Murphy(Release)

481 W. 600 Ave, Girard, KS 66743

Crawford

29S

23E

12

215

05.29.08

Richard Murphy and Ramona Murphy, husband and wife

JayHawk Energy, Inc.

05/29/08

Tract 1

Township 29 South, Range 23 East of the 6th P.M. Crawford, Kansas being the East
Half of the Northeast Quarter (E/2 NE/4) of Section 12, less a right-of-way,
consisting of 80 acres more or less

583

72

Richard & Ramona Murphy(Release)

481 W. 600 Ave, Girard, KS 66743

Crawford

29S

23E

12

215

05.29.08

Richard Murphy and Ramona Murphy, husband and wife

JayHawk Energy, Inc.

05/29/08

Tract 2

Township 29 South, Range 23 East of the 6th P.M. Crawford, Kansas being the
Southeast Quarter of Section 12, less a tract, consisting of 135 acres more or
less

583

72

Richard Geier

338 20th Street, Girard, KS 66743

Crawford

29S

23E

2

160

HBP

Richard C. Geier

JayHawk Energy, Inc.

05/15/08

Tract 1

Township 29 South, Range 23 East of the 6th P.M. Crawford, Kansas, being the
West Half of the Northwest Quarter and the North Half of the Southwest Quarter
(W/2 of NW/4 and N/2 of SW/4) of Section 2, consisting of 160 acres more or less

582

834

Richard T. & Betty Jo Steele

1059 N. 170 Street, Ft Scott, KS 66701

Crawford

27S

24E

32

203

07.06.08

Richard T. Steel and Betty Jo Steele, his wife

Missouri Gas Partners, LLP

07/06/05

Tract 1

Township 27 South, Range 24 East of the 6th P. M. Crawford County, Kansas being
the Northeast Quarter (NE/4) and the Northeast Quarter of the Southeast Quarter
(NE/4 of SE/4) of Section 32, containing 203 acres, more or less;  

568

546-548





--------------------------------------------------------------------------------






Richard T. & Betty Jo Steele

1059 N. 170 Street, Ft Scott, KS 66701

Crawford

27S

24E

33

125

07.06.08

Richard T. Steel and Betty Jo Steele, his wife

Missouri Gas Partners, LLP

07/06/05

Tract 2

Township 27 South, Range 24 East of the 6th P.M. Crawford County, Kansas being
the West Half of the Northwest Quarter (W/2 of NW/4) and the Northwest Quarter
of the Southwest Quarter (NW/4 of SW/4) of Section 33, containing 125 acres more
or less; excepting a Half (1/2) acre tract of land used for a cemetery in the
Southeast Corner of the West Half of said Northwest Quarter (SW C W/2 NW/4) of
said Section;  

568

546-548

Robert J. Gladson and Patricia A. Gladson

330 W 640th Avenue, Girard, KS 66743

Crawford

28S

23E

11

160

HBP

Robert J. Gladson and Patricia A. Gladson

Galaxy Energy, Inc.

01/30/04

Tract 1

Township 28 South, Range 23 East of the 6th P.M. Crawford County, Kansas and
being the Southwest Quarter (SW/4) of Section 11, consisting of 160 acres more
or less

508

777

Robert J. Gladson and Patricia A. Gladson

330 W 640th Avenue, Girard, KS 66743

Crawford

28S

23E

13

119.6

HBP

Robert J. Gladson and Patricia A. Gladson

Galaxy Energy, Inc.

01/30/04

Tract 2

Township 28 South, Range 23 East of the 6th P.M. Crawford County, Kansas and
being the West Half of the Northeast Quarter (W/2 NE/4), and the East Half of
the Northwest Quarter (E/2 NW/4) of Section 13, Less a Right of Way, containing
119.6 acres more or less

508

777

Ronald C & Shirley J. Palmer

1862 Eagle Rd, Ft Scott, KS 66701

Bourbon

27S

24E

17

80

02.28.08

Ronald C. Palmer and Shirley J. Palmer, his wife

Missouri Gas Partners, LLP

02/23/05

Tract 11

Township 27 South, Range 24 East of the P.M. Bourbon County, Kansas being the
West Half of the Southeast Quarter (W/2 SE/4) of Section 17, containing 80 acres
more or less

322

427-428





--------------------------------------------------------------------------------






Ronald C & Shirley J. Palmer

1862 Eagle Rd, Ft Scott, KS 66701

Bourbon

27S

24E

27

131

02.28.08

Ronald C. Palmer and Shirley J. Palmer, his wife

Missouri Gas Partners, LLP

02/23/05

Tract 12

Township 27 South, Range 24 East of the 6th P.M. Bourbon County, Kansas being
the Southeast Quarter (SE/4) of Section 27, containing 131 acres more or less,
less a tract of land beginning in the Southeast Corner as more fully described
in Book 246, Page 67 of the Register of Deeds Office in Bourbon County, Kansas

322

427-428

Ronald C & Shirley J. Palmer

1862 Eagle Rd, Ft Scott, KS 66701

Crawford

27S

24E

3

306

02.28.08

Ronald C. Palmer and Shirley J. Palmer, his wife

Missouri Gas Partners, LLP

02/23/05

Tract 1

Township 27 South, Range 24 East of the 6th P.M. Bourbon County, Kansas and
being the East Half (E/2) of Section 3, containing 306 acres more or less;

322

427-428

Ronald C & Shirley J. Palmer

1862 Eagle Rd, Ft Scott, KS 66701

Crawford

27S

24E

2

235

02.28.08

Ronald C. Palmer and Shirley J. Palmer, his wife

Missouri Gas Partners, LLP

02/23/05

Tract 2

Township 27 South, Range 24 East of the 6th P.M. Bourbon County, Kansas and
being the Southwest Quarter (SW/4) and the West Half of the Northwest Quarter
(W/2 NW/4) of Section 2, containing 235 acres more or less;

322

427-428

Ronald C & Shirley J. Palmer

1862 Eagle Rd, Ft Scott, KS 66701

Crawford

27S

24E

10

160

02.28.08

Ronald C. Palmer and Shirley J. Palmer, his wife

Missouri Gas Partners, LLP

02/23/05

Tract 3

Township 27 South, Range 24 East of the 6th P.M. Bourbon County, Kansas and
being the Southeast Quarter (SE/4) of Section 10, containing 160 acres more or
less

322

427-428

Ronald C & Shirley J. Palmer

1862 Eagle Rd, Ft Scott, KS 66701

Crawford

27S

24E

35

20

02.28.08

Ronald C. Palmer and Shirley J. Palmer, his wife

Missouri Gas Partners, LLP

02/23/05

Tract 4

Township 26 South, Range 24 East of the 6th P.M. Bourbon County, Kansas and
being that tract of land lying North of Eagle Road and East of Highway 39, South
of the Railroad Righ of way in the Southwest Quarter (SW/4) of Section 35,
containing 20 acres more or less;

322

427-428

Roye

Stigler, OK

Crawford

27S

23E

27

160

HBP

Charles D. Roye and Deloris E. Roye, husband and wife

JayHawk Energy, Inc.

05/21/08

 

Township 27 South, Range 23 East of the 6th P.M. in Crawford County, Kansas
being the Southeast Quarter (SE/4) of Section 27, consisting of 160 acres more
or less.

583

27





--------------------------------------------------------------------------------






Schiefelbein #1 Re-Lease

110 20th Street, Walnut, KS 66780

Crawford

27S

23E

34

162

05.14.08

Janis J. Schiefelbein

JayHawk Energy, Inc.

05/14/08

Tract 1

Township 27 South, Range 23 East of the 6th P.M. in Crawford County, Kansas
being the Northeast Quarter (NE/4) of Section 34, less a right-of-way,
consisting of 162 acres more or less

582

801

Schwalm

1348 Eagle Rd, Ft Scott, KS 66701

Bourbon

27S

23E

2

157

HBP

David R. Schwalm and Cynthia Schwalm, husband and wife

Galaxy Energy, Inc.

01/23/04

Tract 1

Township 27 South, Range 23 East of the 6th P.M. Bourbon County, Kansas being
the Northwest Quarter of Section 2, less a right of way, consisting of 157 acres
more or less

 

 

Sharon Johnson

415 W. 700 Ave, Farlington, KS 66734

Crawford

28S

23E

10

80

05.09.08

Sharon C. Johnson

JayHawk Energy, Inc.

05/09/08

 

Township 28 South, Range 23 East of the 6th P.M. Crawford County, being the
South Half of Southwest Quarter (S/2 SW/4) of Section 10, consisting of 80 acres
more or less

582

732

Sheldon E. & Patsy R. DeLange

273 N. 120th Street, Girard, KS 66743

Crawford

27S

24E

32

70

HBP

Sheldon E. Delange and Patsy R. Delange, his wife

Missouri Gas Partners, LLP

03/17/05

Tract 1

Township 28 South, Range 24 East of the 6th P.M. Crawford County, Kansas being
the South Half of the Southeast Quarter (S/2 SE/4) of Section 32, less ten and
one fourth (10 1/4) acres in the Northwest Corner (NW C) of Section 32,
containing 70 acres more or less;

568

549

Sheldon E. & Patsy R. DeLange

273 N. 120th Street, Girard, KS 66743

Crawford

28S

24E

5

331

HBP

Sheldon E. Delange and Patsy R. Delange, his wife

Missouri Gas Partners, LLP

03/17/05

Tract 2

Township 28 South, Range 24 East of the 6th P.M. Crawford County, Kansas being
the East Half (E/2) of Section 5, containing 331 acres more or less

568

549

Sheldon E. & Patsy R. DeLange

273 N. 120th Street, Girard, KS 66743

Crawford

28S

24E

5

85

HBP

Sheldon E. Delange and Patsy R. Delange, his wife

Missouri Gas Partners, LLP

03/17/05

Tract 3

Township 28 South, Range 24 East of the 6th P.M. Crawford County, Kansas being
the East Half of the Southwest Quarter (E/2 SW/4) and the East One Forth of the
South Half (E 1/4 of the S/2) of the Southwest Quarter of the Southwest Quarter
(SW/4 SW/4)  Section 5, containing 85 acres more or less

568

549





--------------------------------------------------------------------------------






Sheldon E. & Patsy R. DeLange

273 N. 120th Street, Girard, KS 66743

Crawford

28S

24E

8

161

HBP

Sheldon E. Delange and Patsy R. Delange, his wife

Missouri Gas Partners, LLP

03/17/05

Tract 4

Township 28 South, Range 24 East of the 6th P.M. Crawford County, Kansas being
the South Half of the Northwest Quarter (S/2 NW/4) and the West Half of the
Southwest Quarter (W/2 SW/4) of Section 8, and containing 161 acres, more or
less

568

549

Sheldon E. & Patsy R. DeLange

273 N. 120th Street, Girard, KS 66743

Crawford

28S

24E

8

41

HBP

Sheldon E. Delange and Patsy R. Delange, his wife

Missouri Gas Partners, LLP

03/17/05

Tract 5

Township 28 South, Range 24 East of the 6th P.M. Crawford County, Kansas being
the East Five Eights of the North Half of the Northwest Quarter (E 5/8th N/2
NW/4) of Section 8, containing 41 acres more or less

568

549

Sheldon E. & Patsy R. DeLange

273 N. 120th Street, Girard, KS 66743

Crawford

28S

24E

8

10

HBP

Sheldon E. Delange and Patsy R. Delange, his wife

Missouri Gas Partners, LLP

03/17/05

Tract 6

Township 28 South, Range 24 East of the 6th P.M. Crawford County, Kansas being
the South 264 feet of the East 5/8th of the North Half of the Northwest Quarter
(S 264' E5/8 N/2 NW/4) of Section 8, containing 10 acres more or less

568

549

Sheldon E. & Patsy R. DeLange

273 N. 120th Street, Girard, KS 66743

Crawford

28S

23E

11

159

HBP

Sheldon E. Delange and Patsy R. Delange, his wife

Missouri Gas Partners, LLP

03/17/05

Tract 7

Township 28 South, Range 23 East of the 6th P.M. Crawford County, Kansas being
the Southeast Quarter (SE/4) of Section 11, containing 159 acres more or less,
less a tract of land described as beginning the Southeast Corner, thence West
336.3 feet, thence North 345.0 feet, thence East 337.37 feet, thence South
349.35 feet to the Point of Beginning

568

549

Sheldon E. & Patsy R. DeLange

273 N. 120th Street, Girard, KS 66743

Crawford

28S

23E

26

165

HBP

Sheldon E. Delange and Patsy R. Delange, his wife

Missouri Gas Partners, LLP

03/17/05

Tract 8

Township 28 South, Range 23 East of the 6th P.M. Crawford County, Kansas being
the Southwest Quarter (SW/4) of Section 26, containing 165 acres more or less

568

549





--------------------------------------------------------------------------------






Sheldon E. & Patsy R. DeLange

273 N. 120th Street, Girard, KS 66743

Crawford

29S

23E

15

117

HBP

Sheldon E. Delange and Patsy R. Delange, his wife

Missouri Gas Partners, LLP

03/17/05

Tract 9

Township 29 South, Range 23 East of the 6th P.M. Crawford County, Kansas being
the Northeast Quarter of the Southwest Quarter (NE/4 SW/4) and the West Half
Southeast Quarter (W/2 SE/4) and a tract of land beginning 25 feet West of the
Northeast Corner of the Southeast Quarter thence West 1295 feet, thence South 13
feet, thence East 1295 feet, thence North 16 feet of a point of beginning, of
Section 4, containing 117 acres more or less

568

549

Sheldon E. & Patsy R. DeLange

273 N. 120th Street, Girard, KS 66743

Crawford

29S

23E

8

356

HBP

Sheldon E. Delange and Patsy R. Delange, his wife

Missouri Gas Partners, LLP

03/17/05

Tract 10

Township 29 South, Range 23 East of the 6th P.M. Crawford County, Kansas being
the West Half (W/2) and the Southwest Quarter of the Northeast Quarter (SW/4
NE/4) of Section 8, containing 356 acres more or less

568

549

Sheldon E. & Patsy R. DeLange

273 N. 120th Street, Girard, KS 66743

Crawford

29S

23E

9

269

HBP

Sheldon E. Delange and Patsy R. Delange, his wife

Missouri Gas Partners, LLP

03/17/05

Tract 11

Township 29 South, Range 23 East of the 6th P.M. Crawford County, Kansas being
the Northeast Quarter (NE/4) and the East Half of the Northwest Quarter (E/2
NW/4) and the Northeast Quarter of the Southeast Quarter (NE/4 SE/4), including
the abandonded Railroad Right of Way, of Section 9, containing 269 acres more or
less

568

549

Sheldon E. & Patsy R. DeLange

273 N. 120th Street, Girard, KS 66743

Crawford

29S

23E

9

63

HBP

Sheldon E. Delange and Patsy R. Delange, his wife

Missouri Gas Partners, LLP

03/17/05

Tract 12

Township 29 South, Range 23 East of the 6th P.M. Crawford County, Kansas being
the South Half of the Southwest Quarter (S/2 SW/4) of Section 9, containing 63
acres more or less, less a tract of land lying West of Lightning Creek

568

549





--------------------------------------------------------------------------------






Sheldon E. & Patsy R. DeLange

273 N. 120th Street, Girard, KS 66743

Crawford

29S

23E

15

148

HBP

Sheldon E. Delange and Patsy R. Delange, his wife

Missouri Gas Partners, LLP

03/17/05

Tract 13

Township 29 South, Range 23 East of the 6th P.M. Crawford County, Kansas being
the Northwest Quarter (NW/4) of Section 15, containing 148 acres more or less

568

549

Sheldon E. & Patsy R. DeLange

273 N. 120th Street, Girard, KS 66743

Crawford

29S

23E

15

155

HBP

Sheldon E. Delange and Patsy R. Delange, his wife

Missouri Gas Partners, LLP

03/17/05

Tract 14

Township 29 South, Range 23 East of the 6th P.M. Crawford County, Kansas being
the Southwest Quarter (SW/4) of Section 15, containing 155 acres more or less

568

549

Shireman # 1 Release

3723 S. Farm Road 97, Republic, MO 65738

Crawford

27S

23E

35

158

05.19.08

Gregory D. Shireman and Charlotte Shireman, husband and wife

JayHawk Energy, Inc.

05/19/08

Tract 1

Township 27 South, Range 23 East of the P.M. Crawford County, Kansas being the
Southwest Quarter (SW/4) of Section 35, less a right-of-way, consisting of 158
acres more or less

582

935

Terry C. Peak

312 W. Catalpa, Girard, KS 66743

Crawford

28S

24E

29

241

06.01.08

Terry C Peak, a single person

Missouri Gas Partners, LLP

05/09/05

Tract 1

Township 28 South, Range 24 East of the 6th P.M. Crawford County, Kansas and
being the Southwest Quarter (SW/4) of Section 29, containing 160 acres more of
less

573

175

Terry C. Peak

312 W. Catalpa, Girard, KS 66743

Crawford

28S

24E

32

241

06.01.08

Terry C Peak, a single person

Missouri Gas Partners, LLP

05/09/05

Tract 2

Township 28 South, Range 24 East of the P.M. Crawford County, Kansas and being
the Northeast Quarter (NE/4) of Section 32, containing 160 acres more of less;

573

175

Terry C. Peak

312 W. Catalpa, Girard, KS 66743

Crawford

28S

24E

21

320

06.01.08

Terry C Peak, a single person

Missouri Gas Partners, LLP

05/09/05

Tract 3

Township 28 South, Range 24 East of the P.M. Crawford County, Kansas and being
the West Half of the Southwest Quarter (W/2 SW/4) of Section 21, containing 80
acres more of less

573

175

Terry C. Peak

312 W. Catalpa, Girard, KS 66743

Crawford

28S

24E

4

320

06.01.08

Terry C Peak, a single person

Missouri Gas Partners, LLP

05/09/05

Tract 4

Township 29 South, Range 24 East of the P.M. Crawford County, Kansas and being
the Southwest Quarter (SW/4) of Section 4, containing 161 acres more of less;

573

175





--------------------------------------------------------------------------------






Timothy Hervey

117 W. 710 Ave, Farlington, KS 66734

Crawford

28S

23E

1

120

05.28.05

Timothy Neal Hervey

JayHawk Energy, Inc.

05/28/08

Tract 1

Township 28 South, Range 23 East of the 6th P.M. Crawford, Kansas and being the
North Half of the Northeast Quarter (N/2 NE/4) and the North Half of the South
Half of the Northeast Quarter (N/2 S/2 NE/4) of Section 1, less a right of way,
consisting of 120 acres more or less

583

47

Twylet Enterprises, Inc

P.O. Box 294, Girard, KS 66743

Crawford

29S

23E

3

240

HBP

Twylet Enterprises, Inc.

JayHawk Energy, Inc.

10/15/08

Tract 1

Township 29 South, Range 23 East of the 6th P.M. Crawford, Kansas being the
Northeast Quarter and the East Half of the Southeast Quarter (NE/4 and the E/2
of SE/4) of Section 3, less a right-of-way, consisting of 240 acres more or less

585

473

Vernon & Marla Ulbrich

1102 Carline Road, Girard, KS 66743

Crawford

28S

23E

10

80

HBP

Vernon A. Ulbrich and Marla F. Ulbrich, husband and wife

JayHawk Energy, Inc.

05/16/08

Tract 1

Township 28 South, Range 23 East of the 6th P.M. in Crawford County, Kansas
being the North Half of the Southeast Quarter (N/2 of SE/4) of Section 10,
consisting of 80 acres more or less

582

886

Walter L. & Hildegard Granneman

961 N. 100th Street, Hepler, KS 66746

Crawford

27S

23E

31

80

07.21.08

Walter L. Granneman and Hildegard Granneman Revocable Trust

JayHawk Energy, Inc.

07/22/08

Tract 1

Township 27 South, Range 23 East of the 6th P.M. in Crawford County, Kansas
being the South Half of the Southeast Quarter (S/2 SE/4) of Section 31,
consisting of 80 acres more or less.

584

130

Walter L. & Hildegard Granneman

961 N. 100th Street, Hepler, KS 66746

Crawford

28S

23E

5

160

07.21.08

Walter L. Granneman and Hildegard Granneman Revocable Trust

JayHawk Energy, Inc.

07/22/08

Tract 2

Township 28 South, Range 23 East of the 6th P.M. in Crawford County, Kansas
being the West Half of the Northwest Quarter (W/2 NW/4) and the South Half of
the Southeast Quarter (S/2 SE/4) of Section 5, consisting of 160 acres more or
less

584

130

Walter L. & Hildegard Granneman

961 N. 100th Street, Hepler, KS 66746

Crawford

28S

23E

6

80

07.21.08

Walter L. Granneman and Hildegard Granneman Revocable Trust

JayHawk Energy, Inc.

07/22/08

Tract 3

Township 28 South, Range 23 East of the 6th P.M. in Crawford County, Kansas
being the East Half of the Northeast Quarter (E/2 NE/4) of Section 6, consisting
of 80 acres more or less

584

130





--------------------------------------------------------------------------------






William Kunshek

550 N. 7 Hwy, Girard, KS 66743

Crawford

28S

23E

23, 25

80

HBP

William R. Kunshek

JayHawk Energy, Inc.

06/03/08

Tract 1

Township 28 South, Range 23 East of the 6th P.M. in Crawford, Kansas being the
West Half of the Southwest Quarter (W/2 SW/4) of Section 23, consisting of 80
acres more or less

583

196

William Kunshek

550 N. 7 Hwy, Girard, KS 66743

Crawford

28S

23E

23, 25

160

HBP

William R. Kunshek

JayHawk Energy, Inc.

06/03/08

Tract 2

Township 28 South, Range 23 East of the 6th P.M. in Crawford, Kansas being the
Northeast Quarter (NW/4) of Section 25, consisting of 160 acres more or less

583

196

William Nickelson

324 W. 650 Ave, Girard, KS 66743

Crawford

28S

23E

34

240

HBP

William A. Nickelson

JayHawk Energy, Inc.

04/17/08

Tract 1

Township 28 South, Range 23 East of the P.M. Crawford County, Kansas, being the
Southeast Quarter and the South Half of the Northeast Quarter ( SE/4 and S/2 of
NE/4) of Section 34, consisting of 240 acres more or less and subject to a
lifetime income reservation to the benefit of Juanita A. Jones, a widow and
single person, in whose name the consideration for this lease is hearby paid

582

429

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 






